Citation Nr: 1637694	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  14-11 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

These matters are before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In October 2015 the Board remanded these matters for additional development.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the Veteran's first postservice year; and his current hearing loss is not shown to be related to service.

2.  Tinnitus was not noted or reported in service or in the first postservice year, and the preponderance of the evidence is against finding that such disability is etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in March 2012 VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  

VA's duty to assist has been satisfied as to these claims.  The Veteran's service treatment records (STRs) and VA treatment records have been associated with the record.  The RO arranged for VA examination in April 2012 (includes a nexus opinion), certain aspects of which the Board (in its October 2015 remand) found to be inadequate and requested another VA medical opinion be secured.  Pursuant to the Board remand, a November 2015 VA medical opinion has been associated with the record.  The medical opinion contains sufficient findings and informed discussion of the pertinent history and features of the disabilities to be adequate for rating purposes.  The opinion includes rationale that cite to accurate factual data.  All of the relevant development requested by the Board's October 2015 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A claimant may establish service connection for chronic diseases (such as SNHL and tinnitus (as organic diseases of the nervous system)) listed in § 3.309(a) by showing continuity of symptoms since service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) (providing that continuity of symptoms provision is "an alternative route to service connection for specific chronic diseases").  Application of the continuity of symptoms regulation requires, at a minimum, a demonstration that a chronic condition was "noted" during service or during the presumptive period and evidence of postservice continuity of symptoms.  38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1336 ("Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.").

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In adjudicating these claims, the Board must assess the competency and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Lay evidence may be competent evidence to establish incurrence in certain instances.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends essentially that he has bilateral hearing loss and tinnitus related to service.  His DD Form 214 indicates that his military occupational specialty was that of a light weapons infantryman.  During the April 2012 VA audiology examination he reported that during service, he was exposed to loud noises including Howitzers, weapons fire, and trucks.  As such, the Board accepts the Veteran's assertions of in-service noise exposure as being consistent with the circumstances of his service.   

The determination of whether a Veteran has a hearing loss disability is governed by 38 C.F.R. § 3.385.  For VA purposes, impaired hearing will be considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.

The Veteran's STRs include his January 1965 entrance examination and his November 1967 separation examination, both with audiometric testing.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the ASA pure tone thresholds as noted in the Veteran's STRs are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone thresholds are contained in the parentheses.

Audiometric testing conducted in January 1965 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
5 (15)
-5 (0)
LEFT
10 (25)
5 (15)
-5 (5)
5 (15)
5 (10)

However, on separation examination in November 1967, the Veteran's hearing was found to be normal on examination.  The Veteran also denied any problems with his ears, nose, or throat on his report of medical history.  Audiometric testing conducted revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
5
-
5

The Veteran underwent a VA examination in April 2012 to address the nature and etiology of his bilateral hearing loss and tinnitus.  In the examination report, the examiner noted that the Veteran's hearing was normal at his separation from active military service.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
50
LEFT
15
15
15
35
45

Speech audiometry, using the Maryland CNC Word List, revealed speech recognition of 96 percent, bilaterally.  The diagnoses were right and left sensorineural hearing loss.

The VA audiologist (same audiologist that conducted the April 2012 VA audiology examination) who authored the medical opinion ordered in the October 2015 Board remand (the opinion is dated in November 2015) opined that the Veteran's current hearing loss was not caused by or a result of noise exposure during military service; and his tinnitus was less likely than not caused by or a result of military service.  The rationale for the opinions was the Veteran had normal hearing bilaterally at entrance into and separation from active military service, there were no threshold shifts between entrance and separation, and the literature indicates there is no evidence to support noise-induced hearing loss developing years after exposure to noise.  Regarding tinnitus, the rationale was that tinnitus was not shown in service, and the Veteran's entrance and separation examinations show no negative impact of noise on his hearing (given stable thresholds bilaterally).  Moreover, the Veteran reported military, civilian and recreational exposure to noise, and he was unable or unwilling to provide an onset date for his tinnitus and he did not associate the onset with an associated causal event.

Further, in compliance with the remand orders, the November 2015 VA audiologist converted the Veteran's January 1965 entrance examination audiometric test results from ASA measurements to ISO-ANSI measurements.  Once converted, the hearing sensitivity thresholds remained within normal limits bilaterally.  The audiologist was also asked to comment on the significance, if any, of the apparent pure tone threshold shift in the right ear at 2000 and 4000 Hz when comparing the Veteran's entrance and separation audiometric testing results.  In that regard, the difference in thresholds between the two was a decrease of 5 decibels at both frequencies.  Test-retest reliability was considered to be +/- 10 decibels, meaning that two results were considered the same or stable if found to be within +/- 10 decibels.  Therefore, the results at 2000 and 4000 Hz between the two examinations were considered equal/stable. 

The Board notes that the April 2012 results establish bilateral hearing loss to an extent recognized as a disability for VA purposes; and tinnitus is a disability the existence of which is essentially established by subjective complaints; the April 2012 VA examiner noted that the Veteran reported recurrent tinnitus (the record provides no reason to doubt the Veteran's accounts that he has tinnitus).  Thus, competent evidence establishes that the Veteran's has bilateral hearing loss and tinnitus.  However, the Veteran's STRs, which include reports of medical examination from his separation from active duty, are silent for any complaints or treatment related to hearing loss and/or tinnitus.  The earliest evidence indicating hearing loss and tinnitus disabilities is the April 2012 VA audiology examination, several decades after the Veteran's separation from service (and after he had been employed in a noisy environment as a machine operator for about 16 years and was exposed to recreational noise).  Some of the Veteran's assertions suggest that his current hearing loss and tinnitus began during service and have continued since that time.  Such a suggestion is presented by a January 2013 statement in his notice of disagreement that he was subjected to loud gun fire in service.  In his November 2011 claim he noted that hearing loss and tinnitus "have existed for years [with] an unknown start" and he had not sought any treatment for the disorder.  

To the extent that the Veteran's statements suggest that constant hearing loss and/or tinnitus began with exposure to acoustic trauma in service with continuity to the present, this is contradicted by the contemporaneous STRs.  The January 1965 enlistment examination report and medical history questionnaire, the November 1967 examination report, and medical history questionnaire all reflect no findings or complaints of any hearing or ear problems; the Board finds that it is reasonable to assume that complaints of hearing loss or tinnitus would be reflected in these reports had they existed at those times.  Additionally, the Veteran noted in November 2011 correspondence (claim) that he had not sought treatment for his hearing loss and tinnitus.  Additionally, the April 2012 VA audiology examination report specifically notes that the Veteran was unable or unwilling to provide an onset date.  In light of all of the foregoing factors, the suggestions that the Veteran's hearing loss and tinnitus began during service and have persisted since are not credible as they are inconsistent with the Veteran's other statements (or suggestions) on the subject and inconsistent with contemporaneous documentation.  Neither disability is credibly shown to have been manifested in service to a compensable degree in the first postservice year.  Accordingly, service connection for bilateral hearing loss and tinnitus disabilities on the basis that they became manifest in service and persisted, or on a chronic disease presumptive basis (for SNHL and tinnitus as organic diseases of the nervous system, under 38 U.S.C.A. § 1112) is not warranted.

What the Veteran still must show to establish service connection for the hearing loss and tinnitus is that each is related to his service, to include as due to exposure to noise trauma therein.  The medical evidence that specifically addresses this question consists of the April 2012 VA audiology examination and the November 2015 medical opinion (by the same audiologist that conducted the April 2012 examination).  The April 2012 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to the Veteran's military service.  The examiner noted that the Veteran's hearing was normal upon separation and the Veteran denied any problems associated with his ears in his November 1967 separation report of medical history.  Furthermore, the Veteran was exposed to noise post-service while working as a machine operator.  He was also exposed to recreational noise in the form of motorcycles (infrequently) and weaponry while hunting without the use of hearing protection.  In the November 2015 VA medical opinion, the VA examiner/audiologist found the Veteran's hearing loss and tinnitus are less likely than not related to service; and tinnitus was also not related to hearing loss.

In the April 2012 examination report and in the November 2015 medical opinion the VA examiner/audiologist demonstrated familiarity with the entire history of the Veteran's hearing loss and tinnitus and acknowledged the Veteran's in-service acoustic trauma.  The reports explained the rationale for the opinion, citing to supporting factual data, including the Veteran not providing an onset date for hearing loss and tinnitus, stating he had not received treatment for the disabilities, and reporting post-service occupational and recreational noise exposure.  The Board finds the examination and medical opinion probative and persuasive.  

The Veteran's own lay opinion on etiology constitutes less probative evidence in this matter.  The matter of a nexus between acoustic trauma in service and a hearing loss disability and/or tinnitus, with perceivable symptoms emerging many years after service, is a complex medical question, especially in light of (1) alternative etiological factors for the hearing loss and tinnitus (such as postservice exposure to occupational and recreational noise) and (2) the specialized training required to interpret audiometric data as indicative of residuals of acoustic trauma versus other manners of hearing loss (such as occupational noise exposure of a prolonged duration).  See Jandreau, 492 F.3d at 1377.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  Accordingly, the claims must be denied.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


